DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/253,652, filed on 2/4/2017.

Information Disclosure Statement
The information disclosure statement(s) was/were submitted on 3/2/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claim(s) 1 and 9 and 15 is/are objected to because of the following informalities:  change “the first user equipment in the first network” in lines 9-10 of claims 1 and 15 and lines 10-11 of claim 9 to “the first user equipment which is in the first network” since there was never any mention of the first user equipment in the first network but the first user equipment and the first network separately.  Appropriate correction is required.
Claim(s) 2 is/are objected to because of the following informalities:  change “the second user equipment in the first network” in line 3 to “the second user equipment which is in the first network” since there was never any mention of the second user equipment in the first network but the second user equipment and the first network separately and change “wherein sending” in line 4 to “wherein the sending”.  Appropriate correction is required.
Claim(s) 4 and 7-8 is/are objected to because of the following informalities:  change “wherein obtaining” in line 1 to “wherein the obtaining”.  Appropriate correction is required.
Claim(s) 5 is/are objected to because of the following informalities:  change “identifier identifying” in line 5 to “identifier which identifies”.  Appropriate correction is required.
Claim(s) 10 is/are objected to because of the following informalities:  change “the second user equipment in the first network” in line 3 to “the second user equipment which is in the first network” since there was never any mention of the second user equipment in the first network but the second user equipment and the first network separately.  Appropriate correction is required.
Claim(s) 16 is/are objected to because of the following informalities:  change “the second user equipment in the first network” in lines 2-3 to “the second user equipment which is in the first network” since there was never any mention of the second user equipment in the first network but the second user equipment and the first network separately.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2, 6, 10 and 16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 10 and 16, it is unclear how there is “the second user equipment is a user in the second network” on line 14 of claim 2 and lines 15-16 of claim 10 and lines 14-15 when there is “the second user equipment in the first network” within the same respective claim. 
Regarding claim 6, it is unclear what is meant by “forwarding the service information to the second network through the second network”. The specification recites forwarding the service information to the second user equipment through the second network. Examiner will interpret the above limitation to be “forwarding the service information to the second user equipment through the second network” hereinafter for examination to resolve the issue.
Claim 16 recites the limitation "the communication interface" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 6 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,958,482. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 7-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 (for claim 1), 1 and 13 (for claim 2), 2 (for claim 3), 3 (for claim 4), 4 (for claim 5), 9 (for claim 7), 10 (for claim 8), 5 (for claim 9), 5 and 13 (for claim 10), 6 (for claim 11), 7 (for claim 12), 8 (for claim 13), 11 (for claim 14), 5 (for claim 15), 5 and 13 (for claim 16), 6 (for claim 17), 7 (for claim 18), 8 (for claim 19) and 11 (for claim 20) of U.S. Patent No. 10,958,482. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are a broader variation of claim(s) of the Patent and/or combine different aspects of one or more claims of the Patent. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patent’s teachings with Patent’s one or more other claims teachings. The motivation is improving indoor communication signal quality and reduce network construction cost. 

Allowable Subject Matter
Claim(s) 1, 9 and 15 would be allowable if Applicant overcomes the double patenting rejection(s) set forth in this Office action.
Claim(s) 3-5, 7-8, 11-14 and 17-20 would be allowable if Applicant overcomes the double patenting rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior arts of record is US 20160316416 by Ravel et al. and US 20180084421 by Yang. Ravel discloses a virtualizing gateway receiving a service request from a first UE, wherein the service request contains at least an IMSI of the first UE. Ravel also discloses that the virtualizing gateway obtains and uses a whitelist to grant service to the first UE with the whitelist containing IMSIs and based on information for the first UE in the whitelist, the virtualizing gateway will forward the service request. Yang discloses a gateway determining, based on authorization information of a first terminal, to either forward service data of the first terminal directly to a second terminal or forward the service data indirectly to the second terminal and then forwarding service data directly to the second terminal or forwarding the service data indirectly to the second terminal. However, the prior arts of record, in single or combination, does not teach, suggest or provide rationale for, in view of the interconnected relationships among all the limitations within the same claim, “An information transmission method implemented by a convergence gateway of a first network, wherein the information transmission method comprises: receiving a service request from a first user equipment, wherein the first network is coupled to a second network through the convergence gateway, and wherein the service request comprises identity information of the first user equipment and service information of the first user equipment; obtaining first user permission information of the first user equipment in the first network according to the identity information; determining, based on the first user permission information, a forwarding manner for forwarding the service information to a second user equipment; and sending, based on the forwarding manner, the service information to the second user equipment” of claim 1 and similarly for claims 9 and 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170026422 by Klein et al. discloses a gateway receives an INVITE message from a user device, the INVITE message contains an identifier of the user device and an identifier of another user device, and the gateway forwards the INVITE message to the another user device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476